                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                               No. 7:18-CV-00077-BO

 Ryan Lang, on behalf of himself and all
 others similarly situated,

                       Plaintiff,
                                                                      Order
 v.

 Duplin County,

                       Defendant.


       The parties have notified the court that they have resolved the issues that gave rise to the
motion to compel. Thus, the court denies the motion as moot.

Dated: February 8, 2019

                                             ______________________________________
                                             ROBERT T. NUMBERS, II
                                             Robert
                                             UNITEDT.  Numbers,
                                                     STATES      II
                                                            MAGISTRATE    JUDGE
                                             United States Magistrate Judge
